Citation Nr: 1446535	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-34 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for status-post fracture, right ankle, excluding a period of temporary total disability from February 17, 2012, through March 31, 2012.

2.  Entitlement to an initial evaluation in excess of 30 percent disabling for dyspepsia with gastritis (claimed as gastroesophageal reflux disease (GERD)).

3.  Entitlement to service connection for blurred vision (also claimed as astigmatism).

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for flat feet.

6.  Entitlement to a compensable evaluation for scarring of the right ankle.  



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from May 1990 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the RO has bifurcated the TDIU issue from the increased rating claims, as the Veteran filed a separate claim for that benefit.  TDIU was granted in a July 2014 decision, effective December 17, 2013.  The Veteran has not appealed any aspect of that decision, and it is therefore not currently before the Board.  Tyrues v. Shinseki, 23 Vet. App. 166, 178-179 (2009) (en banc); Urban v. Principi, 18 Vet. App. 143 (2004).

In a September 2013 rating decision, the RO granted service connection for scarring of the right ankle and assigned a noncompensable evaluation.  In January 2014, the Veteran disagreed with the noncompensable rating.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a statement of the case (SOC) has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The issues of entitlement to an initial compensable evaluation for right ankle scarring, an initial evaluation in excess of 30 percent disabling for dyspepsia with gastritis (claimed as gastroesophageal reflux disease (GERD)), entitlement to service connection for blurred vision (also claimed as astigmatism), entitlement to service connection for migraine headaches, and entitlement to service connection for flat feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issues of entitlement to service connection for irritable bowel syndrome (IBS) and shin splints as secondary to service-connected disability of the right ankle have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2011 VA Form 9 and February 2013 VA examination.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran's residuals of a right ankle fracture have manifested by limitation of motion with pain.

2.  The Veteran's residuals of a right ankle fracture have not manifested by ankylosis, malunion of the os calcis or astralgus, astragalectomy, malunion of the tibia and fibula with marked ankle disability, or nonunion of the tibia and fibula.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for status-post fracture, right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The RO provided the appellant pre-adjudication notice by way of a letter dated in March 2010.  

VA has obtained the Veteran's service records and relevant VA medical records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the severity of his right ankle disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, incoordination, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion . 38 C.F.R. § 4.71a.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. Note (1) provides that the 20 percent and 10 percent ratings based on X- ray findings will not be combined with ratings based on limitation of motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.

The RO has evaluated the Veteran's right ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 5271, as 20 percent disabling since the date of his claim, March 24, 2010.  Diagnostic Code 5271 provides for a 10 percent evaluation for moderate limitation of motion of the ankle.  A 20 percent evaluation is assigned for marked limitation of motion of the ankle.  Id.  

The Board notes that normal range of motion for the ankle on dorsiflexion is to 20 degrees and to 45 degrees on plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  Other diagnostic codes for disabilities of the ankle follow.

Ankylosis (bony fixation) of either ankle, depending upon the favorability of the angle of fixation, warrants evaluation from 20 to 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Ankylosis of the subastragalar or tarsal joint in good weight-bearing position warrants a 10 percent evaluation, while such ankylosis in a poor weight-bearing position warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5272.  Malunion of the os calcis or astragalus with moderate deformity warrants a 10 percent evaluation, and marked deformity warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5273.  Astragalectomy warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5274 (2013).

Normal range of ankle motion is from 20 degrees of upward dorsiflexion to 45 degrees of downward plantar flexion.  38 C.F.R. § 4.71, Plate II.

The terms "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

By way of background, the Board notes that in April 2009, the Veteran received a VA examination.  Objective examination showed tenderness, but no edema, effusion, weakness, redness, heat, guarding or subluxation.  Dorsiflexion was to 15 degrees, with pain at 15 degrees.  Plantar flexion was to 40 degrees, with pain at 40 degrees.  There was no additional limitation of function caused by pain, fatigue, weakness, lack of endurance or incoordination following repetitive use.  X-rays showed ligamentous calcification of the inferior aspect of the medial malleolus attributed to previous injury.  Status-post right ankle fracture was assessed.  

VA received the Veteran's claim for an increased evaluation of his service connected right ankle disability, status-post fracture, on March 24, 2010.  This claim had last been addressed in an unappealled June 2009 rating decision.  

In April 2010, the Veteran was provided a VA examination.  At that time, the Veteran complained of weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness and pain.  He related flare-ups as often as 3 times per week, lasting for 2 days, alleviated by rest and Tylenol, with an inability to get full range of motion during the episodes.  Examination showed normal posture and gait, as well as swelling, tenderness and guarding of movement.  There was no instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment,  drainage, subluxation or guarding of movement.  There was no deformity or ankylosis.  Dorsiflexion was to 5 degrees, with pain at this point.  Plantar flexion was to 10 degrees, with pain at that point.  Repetitive motion was possible, with no additional limitation of motion.  Joint function was also not additionally limited by pain, fatigue, weakness, lack of incoordination or endurance after repetitive use.  X-rays showed no evidence of recent fracture or malunion of the os calcis or astralgus.    

A June 2011 VA physical therapy note documents a complaint of right ankle pain.  At this time, the Veteran continued to wear a brace.  He complained of pain with walking long distances, or more than 15 to 20 minutes.  Ankle dorsiflexion was to 10 degrees.  

In December 2011 argument, the Veteran related continued disagreement with the assignment of the 30 percent evaluation.  He related that the motion of the joint had continued to decrease, and that surgery had been scheduled  

On February 17, 2012, the Veteran underwent right ankle arthroscopic debridement at the Washington, DC VAMC.  The records associated with this procedure, note an assessment of post-operative right ankle osteoarthritis.  As outlined above, the Veteran was awarded a temporary total evaluation under 38 C.F.R. § 4.30 from the date of this procedure through March 31, 2012.  Subsequent VA records document continued complaints of right ankle pain and weakness.  See e.g. May 16, 2012, podiatry note.  

In February 2013, the Veteran was afforded another VA examination.  At the time of the examination, the Veteran complained of pain and weakness in the ankle, as well as flare-ups resulting in pain and decreased range of motion.  The Veteran used a cane and ankle brace to assist in ambulation.  Plantar flexion was to 20 degrees, with pain at this point.  Dorsiflexion was to 10 degrees, with pain at this point.  The Veteran was able to perform 3 repetitions, with no further limitation of motion.  There was pain to palpation, and muscle strength testing was 5/5 on plantar flexion and 4/5 on dorsiflexion.  There was some laxity, but no ankylosis.  There was no malunion of the calcaneus (os calcis) or talus (astralgus).  

The Board finds that Diagnostic Code 5271 is the most applicable diagnostic code in the present case.  Throughout the appeal, the Veteran's right ankle disability has manifested by limitation of motion and pain, which is specifically contemplated by Diagnostic Code 5271.  Diagnostic Code 5262 does not apply because there is no impairment of the tibia and fibula, particularly nonunion or malunion thereof.  Diagnostic Codes 5270 and 5272 require ankylosis of the joint, meaning that it is fixed in a particular position.  Here, the Veteran has retained motion in the ankle and ankylosis has never been assessed; therefore, there is no showing of ankylosis.  These diagnostic codes do not apply.  

With respect to Diagnostic Codes 5273 and 5274, none of the evidence demonstrates malunion of the os calcis or astragalus or an astragalectomy.  Therefore, these codes do not apply.  In short, Diagnostic Code 5271 is the most appropriate.

With respect to the Veteran's currently assigned 20 percent rating, the Board finds that upon review of the evidence, it is the appropriate rating.  In order to substantiate a higher schedular evaluation, the only available means of doing so is through Diagnostic Code 5270, because Diagnostic Codes 5271 through 5274 pertaining to the ankle offer a maximum of 20 percent.  That code, as explained above, does not apply, as it requires ankylosis of the joint, which has not been demonstrated by the record.  In addition, Diagnostic Code 5003 does not provide for a separate or higher rating.  That code provides that degenerative arthritis established by X-ray finding will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint(s) involved.  The Veteran is currently evaluated based on limitation of motion pursuant to Diagnostic Code 5271.  Moreover, the 10 and 20 percent evaluations set forth in Code 5003 cannot be combined with ratings based on limitation of motion pursuant to Note (1).  Finally, while the Veteran's reports of flare-ups have been considered, the Veteran is already in receipt of the maximum schedular evaluation for limitation of motion of the ankle under Code 5271.  See Johnston v. Brown, 10 Vet. App. 80 (1997). 

In sum, throughout the appeal period, the Veteran's right ankle disability has manifested by pain and limitation of motion.  His currently assigned 20 percent rating is adequate to compensate for those symptoms.  The schedule does not provide higher ratings based on the particular facts of this case. 

The Board has also considered extraschedular referral of the matter.  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  The Board finds that a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria specifically provide for evaluation of this disability based upon symptoms including pain which result in limitation of motion.  Accordingly, the criteria reasonably describe the severity of the Veteran's service-connected disability.  

There is nothing in the record to indicate that the service-connected right ankle disability presents an unusual disability picture so as to warrant consideration of an extraschedular evaluation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 662 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is separately service connected for several disabilities including the dyspepsia with gastritis which is also on appeal.  The Veteran has not raised any assertions nor is there any evidence that suggests that he has symptoms of either service-connected disability on appeal not addressed by the schedular rating criteria.  Accordingly, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a disability evaluation in excess of 20 percent for status-post fracture, right ankle, excluding a period of temporary total disability from February 17, 2012, through March 31, 2012, is denied.


REMAND

In May 2014, the Veteran was last afforded a VA examination in relation to his dyspepsia and gastritis claim.  See Stomach and Duodenal Conditions (Not including GERD or esophageal disorders ) Disability Benefits Questionnaire (DBQ).  The DBQ notes a history of H. Pylori in 2010, as well as "gastric, chronic," and GERD in 1991.  The DBQ also notes that the Veteran complained of dyspepsia, poor appetite, weight loss, difficulty with food and constant varying stomach pain.  

A review of the Veteran's VA records, as well as his December 2011 VA Form 9 shows that the Veteran complains of lower GI symptoms, to include diarrhea and constipation.  VA records document apparent assessment of irritable bowel syndrome (IBS).  Notably, 38 C.F.R. § 4.114 provides that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  The regulation provides that only a single evaluation will be assigned under the code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

The examination report is insufficient to address the claim.  The Veteran has related additional constipation and diarrhea to his service-connected disability.  IBS has apparently been assessed.  The Board observes that the claim for service connection of IBS referred herein above is inextricably intertwined with the claim on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Notwithstanding, the examination report is insufficient to the extent that it fails to even address this history and symptoms.  Thus, it must be returned.  38 C.F.R. § 4.2.

The Veteran seeks entitlement to service connection for "blurred vision," also claimed as astigmatism.  A review of the service records documents refractive error, as well as distant blurry vision.  

The Veteran notes that his visual acuity worsened in service.  He has also related a history of blurred vision in and since service, noting that he did not report further incidents of vision problems for fear of repercussions.  He notes that glaucoma has been assessed, and this is confirmed by a review of the VA records.  

The Veteran also seeks entitlement to service connection for migraine headaches.  He relates that he began to have bad headaches in association with blurred vision during service.  He related that the headaches were so severe that he was relieved from his duty assignment, and would often vomit, become nauseated and experience cold sweats.  

VA records document suspected glaucoma and migraines.  A January 2012 VA eye clinic documents a history of migraines accompanied by blurry vision.  The note documents that the Veteran's history of migraines was notable in light of its association with normal tension glaucoma.  

Under the circumstances, a VA examination is necessary to decide the claims of entitlement to service connection for migraine headaches and "blurred vision."  The Veteran's reported history of headaches and vision problems in and since service, in conjunction with suspected glaucoma and assessed migraine headaches, at least suggests that he may have incurred such conditions in service or that they are otherwise related thereto.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran also claims that although he had bilateral pes planus prior to entrance, that the condition was chronically aggravated therein.  A review of the service records documents that at entrance, the Veteran had asymptomatic moderate bilateral pes planus.  They also show that in December 1991 the Veteran was prescribed sports orthotics.  Medical evidence documents assessed pes planus, bilateral.  This at least suggests that pre-existing pes planus may have been aggravated by service beyond its normal progression.  Thus, a VA examination is necessary.  Id.  

In a September 2013 rating decision, the RO granted service connection for scarring of the right ankle and assigned a noncompensable evaluation.  In January 2014, the Veteran disagreed with the noncompensable rating.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a statement of the case (SOC) has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to evaluate the current nature and severity of his service-connected dyspepsia with gastritis.  The claims file should be made available for the examiner to review.  The examination report should address the nature (mild, moderate or severe) of this disability.  The examiner should note the presence and frequency of the following symptoms: diarrhea; constipation; abdominal distress; episodes of bowel disturbance; pain; vomiting; material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Attention is directed to the assessed dyspepsia and gastritis, as well as IBS.  In terms of IBS, the examiner should address whether this is a manifestation of dyspepsia with gastritis, a progression of the Veteran's service-connected dyspepsia with gastritis, or a change in diagnosis.  38 C.F.R. § 4.13.

An explanation for all opinions should be provided.  A complete explanation for any opinion expressed should be provided. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Schedule the Veteran for a VA examination to address the nature and etiology of his claimed migraine headaches and blurred vision.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

The examiner should address the following questions:

a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the migraine headaches and/or a disability of the eyes (other than refractive error), to include glaucoma, either began in service or are related to service?

b)  If the examiner concludes for any disability manifested by headaches or blurred vision, it is at least as likely as not that such was incurred or is otherwise attributable to service, the examiner is asked to address, is it at least as likely as not (i.e. a 50 percent probability or greater) that any disability caused or aggravated (i.e., worsened) beyond the natural progress the other disability, i.e. is it as likely as not that migraine headaches caused or aggravated glaucoma, and vice versa?  If the examiner finds aggravation, she or he should indicate the approximate degree of disability or baseline before the onset of the aggravation.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Schedule the Veteran for a VA examination for the purpose of ascertaining the presence, nature and likely etiology of bilateral pes planus.  The examiner should obtain a complete, pertinent history from the Veteran to include pre-service symptoms and in-service symptoms, and review the claims file in conjunction with the examination, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

After a review of the claims file, the examiner MUST respond to the following questions and provide a full statement of the basis for the conclusion(s) reached:

a)  Is it at least as likely as not that the pes planus that was noted on the service entrance examination was aggravated (i.e., permanently increased in severity) during that period of service?  Please provide a complete explanation for the opinion.  

b)  If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  A complete rationale for the opinion must be provided.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The evidentiary standard of clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012) (citations omitted).

4.  Issue a SOC pertaining to whether a compensable evaluation is warranted for scarring of the right ankle.  In connection therewith, the Veteran should be provided with appropriate notice of his appellate rights.  

5.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal. If the benefit sought remains denied, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


